Name: 80/659/EEC, Euratom, ECSC: Decision of the European Parliament of 23 May 1980 on the discharge to be granted to the Commission of the European Communities in respect of the utilization of the appropriations of the fourth European Development Fund for the 1978 financial year
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-07-14

 Avis juridique important|31980D065980/659/EEC, Euratom, ECSC: Decision of the European Parliament of 23 May 1980 on the discharge to be granted to the Commission of the European Communities in respect of the utilization of the appropriations of the fourth European Development Fund for the 1978 financial year Official Journal L 180 , 14/07/1980 P. 0018++++DECISION OF THE EUROPEAN PARLIAMENT OF 23 MAY 1980 ON THE DISCHARGE TO BE GRANTED TO THE COMMISSION OF THE EUROPEAN COMMUNITIES IN RESPECT OF THE UTILIZATION OF THE APPROPRIATIONS OF THE FOURTH EUROPEAN DEVELOPMENT FUND FOR THE 1978 FINANCIAL YEAR ( 80/659/EEC , EURATOM , ECSC ) THE EUROPEAN PARLIAMENT , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 206B THEREOF , HAVING REGARD TO THE ACP-EEC CONVENTION OF LOME , HAVING REGARD TO THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID , HAVING REGARD TO THE REVENUE AND EXPENDITURE ACCOUNT , THE BALANCE SHEET AND THE REPORT ON THE ACTIVITIES OF THE FOURTH EUROPEAN DEVELOPMENT FUND ( DOC . 1-138/80 ) , HAVING REGARD TO THE REPORT OF THE COURT OF AUDITORS ON THE ACCOUNTS FOR THE 1978 FINANCIAL YEAR AND THE ANSWERS OF THE INSTITUTIONS TO THE REPORT ( DOC . 1-567/79 ) , HAVING REGARD TO THE REPORT OF THE COMMITTEE ON BUDGETARY CONTROL AND THE OPINION OF THE COMMITTEE ON DEVELOPMENT AND COOPERATION ( DOC . 1-150/80 ) AND ANNEXES , 1 . GRANTS A DISCHARGE TO THE COMMISSION IN RESPECT OF THE FOLLOWING AMOUNTS SHOWN IN THE REVENUE AND EXPENDITURE ACCOUNTS FOR THE 1978 FINANCIAL YEAR : - REVENUE : AMOUNTING TO 147 300 535,89 EUA , - EXPENDITURE ( PAYMENTS ) : AMOUNTING TO 319 791 308,98 EUA ; 2 . INSTRUCTS ITS PRESIDENT TO COMMUNICATE THIS DECISION TO THE COMMISSION , TO FORWARD IT TO THE OTHER INSTITUTIONS AND TO ARRANGE FOR ITS PUBLICATION IN THE " L " SERIES OF THE OFFICIAL JOURNAL . STRASBOURG , 23 MAY 1980 . THE SECRETARY-GENERAL H . -J . OPITZ THE PRESIDENT SIMONE VEIL